DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 3 recites “one or more additional weights”. The term “additional” leads to confusion as to whether there has already been a weight claimed or not. See also claim 8, line 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2012/0248801 A1) in view of Sauer (US 1,565,592 A).
Regarding claim 1, Wu discloses (Fig. 1-5) a removable weighted vehicle safety guard system (Abstract) comprising:
a first bar 11 with a right end and a left end (Fig. 1);
a second bar 13 with a right end and a left end (Fig. 1);
a center connection part 14 having
	a flat plate (Fig.1; Para. [0026]; flat surface connected to bars 11, 13); and
	a hitch connection tube 21 (Fig. 2-5; Para. [0026]),
wherein the hitch connection tube 21 is operably connected perpendicular to the flat plate (Fig. 5),
wherein the hitch connection tube 21 is removably attachable to a standard vehicle hitch via an attachment device 23 (Fig. 5; Para. [0031]); and
wherein the first bar 11 and the second bar 13 are operably connected to the center connection part so that the first bar 11 is parallel to the second bar 13 (Fig. 1; Para. [0026]); and
one or more connecting slats 12, wherein the first bar 11 is further operably connected to the second bar 13 via the one or more slats 12 (Fig. 1; Para. [0024] – [0025]).
Wu does not explicitly disclose four end caps, wherein one end cap is operably connected to the right end and the left end of the first bar and the second bar.
Sauer teaches having end caps 20 at both left and right ends of a bar 7 of a vehicle safety guard system (Fig. 1 & 6; Lines 90-101).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wu by having end caps on the right and left ends of the first and second bar as disclosed by Sauer because the end caps contribute to a safety guard system with enhanced strength and effectiveness (Lines 11-14 of Sauer).

Regarding claim 4, Wu, modified as above, further discloses that the attachment device 23 of the hitch connection tube 21 is a bolt or trailer pin (Para. [0031] of Wu).

	Regarding claim 6, Wu, modified as above, further discloses that the one or more connecting slats 12 are perpendicular to the first bar 11 and the second bar 13 (Fig. 1 of Wu).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sauer, and further in view of White et al. (US 2005/0046226 A1), hereinafter White.
Regarding claim 2, Wu, modified as above, does not explicitly disclose that the first bar is curved at the right end and the left end and the second bar is curved at the right end and the left end, forming a wide u-shape to protect a left side and right side as well as a front edge of a vehicle’s bumper.
White teaches (Fig. 1-2, 4 & 7) a first bar 18 of a vehicle safety guard system 15 that is curved at a right end and a left end (Fig. 1) and a second bar 21 that is curved at a right end and a left end (Fig. 1), forming a wide u-shape to protect a left side and a right side as well as a front edge of a vehicle’s bumper (Fig. 1-2, 4 & 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wu and Sauer by having the first and second bar curved at left and right ends as disclosed by White because the curved edges allow the safety guard system to follow the exterior contours of the vehicle (Para. [0003] of White). 


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sauer, and further in view of Serafin (CA 2299042 A1).
Regarding claim 3, Wu, modified as above, does not explicitly disclose one or more additional weights, wherein the one or more additional weights are operably connectable to the flat plate of the center connection part via one or more weight attachment devices.
Serafin teaches one or more additional weights 60 for a vehicle safety guard system 40 (Fig. 7), wherein the one or more additional weights 60 are operably connectable to a flat plate of a center connection part via one or more weight attachment devices 62, 63, 64 (Fig. 7; Pg. 17, lines 8-12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wu and Sauer as disclosed by Serafin because the weights increase the traction of the vehicle, particularly when driven on slippery surfaces (Pg. 1, lines 5-9 of Serafin).

Regarding claim 5, Wu, modified as above, further teaches that the one or more weight attachment devices 62, 63, 64 are bolts or trailer pins (Fig. 7; Pg. 17, lines 8-12).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sauer, and further in view of Pratka et al. (US 2006/0261612 A1), hereinafter Pratka.
Regarding claim 7, Wu, modified as above, does not explicitly disclose that the one or more connecting slats are diagonal to the first bar and the second bar.
Pratka teaches (Fig. 1-3) a connecting slat for a vehicle safety guard system that is diagonal to a first and second longitudinal bar (Fig. 1-3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wu and Sauer by having the connecting slats be diagonal as disclosed by Pratka because this design is structurally sound and high-impact resistant (Para. [0005 of Pratka).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slats be diagonal to the first and second bar instead of perpendicular, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

	

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of White, and further in view of Sauer, and further in view of Serafin.
Regarding claim 8, Wu discloses (Fig. 1-5) a removable weighted vehicle safety guard system (Abstract) comprising:
a first bar 11 with a right end and a left end (Fig. 1);
a second bar 13 with a right end and a left end (Fig. 1);
a center connection part 14 having
	a flat plate (Fig.1; Para. [0026]; flat surface connected to bars 11, 13); and
	a hitch connection tube 21 (Fig. 2-5; Para. [0026]),
wherein the hitch connection tube 21 is operably connected perpendicular to the flat plate (Fig. 5),
wherein the hitch connection tube 21 is removably attachable to a standard vehicle hitch via a bolt or a trailer pin 23 (Fig. 5; Para. [0031]); and
wherein the first bar 11 and the second bar 13 are operably connected to the center connection part so that the first bar 11 is parallel to the second bar 13 (Fig. 1; Para. [0026]); and
one or more connecting slats 12, wherein the first bar 11 is further operably connected to the second bar 13 via the one or more slats 12 (Fig. 1; Para. [0024] – [0025]).
Wu does not explicitly disclose that the first bar is curved at the right end and the left end and the second bar is curved at the right end and the left end, forming a wide u-shape to protect a left side and a right side as well as a front edge of a vehicle’s bumper, or four end caps, wherein one end cap is operably connected to the right end and the left end of the first bar and the second bar, or one or more additional weights, wherein the one or more additional weights are operably connectable to the flat plate of the center connection part via one or more bolts or one or more trailer pins.
White teaches (Fig. 1-2, 4 & 7) a first bar 18 of a vehicle safety guard system 15 that is curved at a right end and a left end (Fig. 1) and a second bar 21 that is curved at a right end and a left end (Fig. 1), forming a wide u-shape to protect a left side and a right side as well as a front edge of a vehicle’s bumper (Fig. 1-2, 4 & 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wu and Sauer by having the first and second bar curved at left and right ends as disclosed by White because the curved edges allow the safety guard system to follow the exterior contours of the vehicle (Para. [0003] of White). 
Sauer teaches having end caps 20 at both left and right ends of a bar 7 of a vehicle safety guard system (Fig. 1 & 6; Lines 90-101).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wu by having end caps on the right and left ends of the first and second bar as disclosed by Sauer because the end caps contribute to a safety guard system with enhanced strength and effectiveness (Lines 11-14 of Sauer).
Serafin teaches one or more additional weights 60 for a vehicle safety guard system 40 (Fig. 7), wherein the one or more additional weights 60 are operably connectable to a flat plate of a center connection part via one or more bolts or one or more trailer pins 62, 63, 64 (Fig. 7; Pg. 17, lines 8-12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wu and Sauer as disclosed by Serafin because the weights increase the traction of the vehicle, particularly when driven on slippery surfaces (Pg. 1, lines 5-9 of Serafin).

	Regarding claim 9, Wu, modified as above, further discloses that the one or more connecting slats 12 are perpendicular to the first bar 11 and the second bar 13 (Fig. 1 of Wu).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of White, and further in view of Sauer, and further in view of Serafin, and further in view of Pratka.
Regarding claim 10, Wu, modified as above, does not explicitly disclose that the one or more connecting slats are diagonal to the first bar and the second bar.
Pratka teaches (Fig. 1-3) a connecting slat for a vehicle safety guard system that is diagonal to a first and second longitudinal bar (Fig. 1-3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wu, White, Sauer and Serafin by having the connecting slats be diagonal as disclosed by Pratka because this design is structurally sound and high-impact resistant (Para. [0005 of Pratka).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach safety guard systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        


/KAREN BECK/Primary Examiner, Art Unit 3614